


Exhibit 10.1
November 9, 2012
Ms. Sharon McCollam
Re:
Employment Terms

Dear Sharon:
On behalf of Best Buy Co. Inc. (the “Company”), I am pleased to offer you
employment with the Company on the terms of this letter agreement (“Agreement”).
This offer will remain open for your acceptance, by your signature on the last
page hereof and delivery to me, until November 9, 2012 at 6:00 p.m. (Central
Time). This Agreement will become effective upon your execution and receipt by
the Company and your employment will commence in accordance with Section 1.
1.Commencement Date; Term of Agreement. The term of your employment under this
Agreement with the Company will commence on or about December 10, 2012 or such
later date, subject to Section 14 below (“Commencement Date”), and will continue
until the date that your employment terminates as provided in Section 8 hereof
(the “Term”).


2.Position; Principal Place of Employment; Other Activities.


(a)During the Term, you will be employed as the Executive Vice President, Chief
Administrative Officer and Chief Financial Officer of the Company, reporting to
the Chief Executive Officer of the Company. Your principal place of employment
will be at the Company's headquarters in Richfield, Minnesota.


(b)During the Term, you will devote your full time and attention to the duties
of the Chief Administrative Officer and Chief Financial Officer position and
such other duties commensurate with your position as may be assigned to you by
the Chief Executive Officer. You may participate in charitable, civic,
educational, professional, community and industry affairs (including serving on
boards of directors of such entities) and continue to serve on the boards of
directors that you disclosed to the Company prior to the date hereof and any
others that may be approved by the Company at its sole discretion, except those
reasonably deemed to present a conflict of interest to the Company, which shall
include OfficeMax, from which Board you have agreed to resign. You agree that
such board service shall not affect your ability to carry out your principal
duties with the Company.


3.Base Salary. During the Term, you will be paid a base salary at an annual rate
of $925,000, payable in accordance with the regular payroll practices of the
Company. Your base salary will be reviewed annually by the Chief Executive
Officer and the Board (or a committee thereof). For all purposes under this
Agreement, your “Base Salary” is the amount then applicable under this Section
3.


4.Annual Bonus. Beginning with the Company's fiscal year commencing in 2013 and
for each fiscal year of the Company during your employment with the Company
thereafter during the Term, you will be eligible to participate in the Company's
Short-Term Incentive Plan (“STI Plan”) and all other annual cash and incentive
award programs generally applicable to the Company's senior executives as in
effect from time to time. You will have the opportunity to earn a bonus under
the STI Plan, measured against criteria to be determined by the Board (or a
committee thereof), of 150% of your Base Salary (the “Target Bonus”) and with a
maximum bonus of 300% of your Base Salary. All bonus plans, as well as other
compensation and benefit plans, are subject to change by the Company in its
discretion. For the Company's fiscal year ending in 2013, you be paid an annual
bonus of no less than $231,250, less applicable tax withholding, which
represents the Target Bonus prorated to your Commencement Date.




--------------------------------------------------------------------------------




5.Long-Term Incentive Compensation. Commencing with annual awards to senior
executives granted during the Company's fiscal year commencing in 2013, and
thereafter during the Term, you will be eligible to participate in the Company's
2004 Omnibus Stock and Incentive Plan (“LTIP”) (and any successor or other
long-term incentive plans and programs for the Company's senior executives) in a
manner consistent with awards to other senior executives granted at such time;
provided, the aggregate target value of the annual long-term incentive award
granted to you during the Company's fiscal year commencing in 2013 will not be
less than $4,050,000 (less applicable tax withholding). Of this $4,050,000, one-
third will be delivered in the form of time-based restricted stock, one-third
will be delivered in the form of stock options, and one-third will be delivered
in the form of performance units. All such awards granted with respect to fiscal
years commencing after 2013 will be determined and granted in the discretion of
the Board (or a committee thereof).


6.Sign On Awards. As inducement to join the Company, the Company will pay or
provide you the following:


(a)The Company will pay you a cash lump sum in the amount of $500,000 (less
applicable tax withholding) within 60 days following the Commencement Date. If
within one year following the Commencement Date your employment ends for any
reason other than (1) a termination without Cause; (2) a resignation for Good
Reason; or (3) a termination in connection with a Change of Control, you must
repay the entire bonus amount to Best Buy.


(b)The Company will grant you an award under the Company's 2004 Omnibus Stock
and Incentive Plan (“LTIP”) having a face value on the date of grant of
$4,000,000 (less applicable tax withholding) (“Equity Signing Bonus”). The
Equity Signing Bonus will be comprised of the following three components:


(A)The Company will grant you an award of time-based restricted stock under the
LTIP having a face value on the date of grant of 33.3% of $4,000,000, vesting in
one-third installments on each of the first, second and third anniversaries of
the Commencement Date, provided that you are employed on the date on which each
respective installment is scheduled to vest or as otherwise provided herein or
in the grant, and having such other terms and conditions as are set forth in the
form of a long-term incentive program sign-on award agreement attached hereto as
Exhibit A (“Sign-On Restricted Shares”).


(B)The Company will grant you an award of stock options under the LTIP having a
Black Scholes value on the date of grant of 33.3% of $4,000,000 at an exercise
price equal to Fair Market Value on the grant date (as defined under the LTIP),
a 10-year option term, vesting in one-third installments on each of the first,
second and third anniversaries of the Commencement Date, provided that you are
employed on the date on which each respective installment is scheduled to vest
and having such other terms and conditions as are set forth in Exhibit A hereto
(“Sign-On Options”).


(C)The Company will grant you an award of performance shares under the LTIP
having a target grant date face value of 33.3% of $4,000,000, subject to goals
based on the performance of Company total shareholder return relative to the S&P
500 over the 3 year period commencing on October 1, 2012, and three-year cliff
time-vesting ending on the last day of the performance period, payable to you in
one share of Company common stock for each performance share, and having such
other terms and conditions as are set forth in Exhibit A hereto (“Sign-On
Performance Shares”).


7.Employee Benefits; Policies; Expenses.


(a)During the Term, you will be entitled to participate in all employee benefit
plans and perquisites that the Company has adopted or may adopt, maintain,
sponsor or contribute to for the benefit of its senior executives from time to
time at a level commensurate with your position. You will be entitled to annual
paid vacation in accordance with the Company's time off policy applicable to
your position (which currently provides 23 days of Paid Time Off for each full
year of employment, and will be prorated for you for the Company's PTO year in
which the Commencement Date occurs). You will be eligible for relocation
benefits as summarized in the Relocation Program documents and offer letter
provided to you. If your employment with the Company ends within one year of the
Commencement Date for any reason other than (1) a termination without Cause; (2)
a resignation for Good Reason; or (3) a termination in connection with a Change
of Control, you must repay to the Company the entire cost of the relocation
benefits provided to you.


(b)In accordance with the Company's senior executive stock ownership policy, as
may be in effect from time to time, you will be required to meet the terms of
the policy. Such policy currently provides that, until you reach the guideline
stock ownership amount, you must retain at least 50% of the after-tax value of
all stock (and stock unit) awards and vested stock option exercises. Vested
unpaid restricted stock unit awards are credited towards your holding
requirement. You




--------------------------------------------------------------------------------




will at all times during your employment be subject to the Company policies in
effect from time to time regarding engaging in transactions in Company stock.


(c)During the Term, upon presentation of appropriate documentation, you will be
reimbursed in accordance with the Company's Travel and Expense Reimbursement
Policy for all reasonable and necessary business expenses incurred in connection
with the performance of your duties hereunder.


8.Termination.


(a)    Your employment under this Agreement may be terminated by either party
upon sixty (60) days advance written notice, (except if the termination is “for
cause” in which case the Company may elect to terminate your employment
immediately) and will terminate on the first of the following to occur of your
death, Disability or termination of employment, voluntary or involuntary.
(b)    During the Term, you will be entitled to participate in and will
participate in the Company's Severance Plan as such plan may be in effect from
time to time (“Severance Plan”) at the level of benefits provided for your
position, and subject to the terms of the Severance Plan, except that (i) the
Severance Plan may not be modified in a manner adverse to your interests without
your written consent (other than any amendment applicable to all participants as
to the form and timing of any severance payments that may become due thereunder
to the extent such changes would not create a violation under Code Section 409A
as applicable to you), (ii) an “Employment Termination” as provided under the
Severance Plan, will also mean an involuntary termination of your employment by
the Company without Cause or a voluntary termination by you for Good Reason, and
(iii) the severance benefit shall be calculated as 24 months of Base Pay plus
two (2) years of on target STI (calculated at 150% of your then current Base
Salary). In accordance with the Severance Plan, your entitlement to severance
benefits thereunder (and as provided in this Agreement) will be subject to your
returning all Company property to the Company, as provided in the Separation
Agreement and signing a Separation Agreement in the form attached hereto as
Exhibit B. Your entitlement (and continuing entitlement) to severance benefits
thereunder and hereunder will also be subject to (1) your delivery to the
Company of a resignation from all offices, directorships and fiduciary positions
with the Company, its affiliates and employee benefit plans in which you are
then serving and (2) your material compliance, to the extent provided in Section
10 (and Attachment A), with the restrictive covenants applicable to you
post-termination (for which purpose any breach of the noncompetition covenant
will be deemed a material noncompliance) under Section 10 (and Attachment A)
hereof. Except as otherwise provided in this Agreement, any termination payments
made and benefits provided under this Agreement to you, including pursuant to
the Severance Plan and this Section 8(b), shall be in lieu of any other
termination or severance payments or benefits of a similar nature for which you
may be eligible under any of the plans, practices, policies or programs of the
Company or its affiliates. Except as otherwise provided in this Agreement, all
benefits, including, without limitation, the Sign-On Options, Sign-On
Performance Shares and Sign On Restricted Shares, and all other equity, cash and
other awards under the Company's long-term incentive programs will be subject to
the terms and conditions of the plan, arrangement or agreement under which such
benefits accrue, are granted or are awarded.
(c) Change of Control. In the event that your employment is involuntarily
terminated by the Company without Cause or you voluntarily terminate for Good
Reason (“Cause” and “Good Reason” as defined in Appendix B) on or within one
year after the occurrence of a Change of Control (as defined in the LTIP) or
such termination occurs prior to but (i) at the direction of a third party or
(ii) otherwise in anticipation of and in connection with such Change of Control
(any such termination by the Company without Cause or you voluntarily terminate
for Good Reason, an “Anticipatory Termination”), and in all events such Change
of Control occurs and such Change of Control either satisfies the requirements
of Treasury Regulation 1.409-3(i)(5) or any amounts payable to you as a result
of such Change of Control are payable in the “short term deferral” period under
Code Section 409A) after the Anticipatory Termination, in lieu of any amount of
cash severance provided under the Severance Plan (other than the payments and
benefits described under the heading “Other Benefits” of Section 4 of the
Severance Plan, which payments and benefits shall be paid to you), you will
receive (a) cash severance in the amount of the product of (x) two multiplied by
(y) the sum of your Base Salary plus your Target Bonus amount, payable when such
amount otherwise would be payable under the Severance Plan and (b) a prorated
Annual Bonus for the fiscal year in which such termination occurs determined
based on actual performance in accordance with the STI Plan (or successor plan
if applicable) for such year and payable when such bonuses are payable to other
senior executives, such proration to be equal to the fraction the numerator of
which is the number of days you are employed during such fiscal year and the
denominator of which is 365. In the event of an Anticipatory Termination, the
excess amounts payable as a result thereof over the severance entitlements
otherwise payable under the Severance Plan upon an employment termination shall
be paid in a lump sum at the later of the date of the Change of Control and the
date the amounts due on such termination are scheduled to be paid. Your
entitlement to severance benefits hereunder will be subject to your returning
all Company property to the Company, and signing a separation agreement in the
form attached hereto as Exhibit B. Your entitlement (and continuing entitlement)
to severance benefits hereunder will also be subject to (1) your delivery to the
Company of a resignation from all offices, directorships and fiduciary positions
with the




--------------------------------------------------------------------------------




Company, its affiliates and employee benefit plans in which you are then serving
and (2) your material compliance with the restrictive covenants applicable to
you post-termination (for which purpose any breach of the noncompetition
covenants will be deemed a material noncompliance) under Section 10 (and
Attachment A) hereof. Except as otherwise provided in this Agreement, any
termination payments made and benefits provided under this Agreement to you,
including pursuant to the Severance Plan and this Section, shall be in lieu of
any other termination or severance payments or benefits of a similar nature for
which you may be eligible under any of the plans, practices, policies or
programs of the Company or its affiliates.
In addition, any Options or Restricted Shares (other than the Equity Signing
Bonus, which shall be governed by the Long-Term Incentive Program Sign-On Award
Agreement attached hereto) granted to you will be governed by Best Buy's
Long-Term Incentive Program Award Agreement.
9.Reduction of Payments in Certain Circumstances.


(a)During the Term, anything in this Agreement to the contrary notwithstanding,
in the event that the Company's independent auditors or such other nationally
recognized certified public accounting firm as may be designated by the Company
(the “Accounting Firm”) determine that receipt of any payment or distribution by
the Company or affiliates in the nature of compensation to or for your benefit,
whether paid or payable pursuant to this Agreement or otherwise (a “Payment”)
would subject you to the excise tax under Section 4999 of the Code, the
Accounting Firm will determine whether to reduce any of the Payments paid or
payable pursuant to this Agreement (including pursuant to any annual or
long-term incentive award) (collectively and selectively, the “Agreement
Payments”) to the Reduced Amount (as defined below). The Agreement Payments will
be reduced to the Reduced Amount only if the Accounting Firm determines that you
would have a greater Net After-Tax Receipt (as defined below) of aggregate
Payments if your Agreement Payments were reduced to the Reduced Amount. If the
Accounting Firm determines that you would not have a greater Net After-Tax
Receipt of aggregate Payments if your Agreement Payments were so reduced, you
will receive all Agreement Payments to which you are entitled under this
Agreement or otherwise. For purposes of this Section 9, (i) “Reduced Amount”
shall mean the greatest amount of Agreement Payments that can be paid that would
not result in the imposition of the excise tax under Section 4999 of the Code if
the Accounting Firm determines to reduce Agreement Payments pursuant to this
Section 9(a); and (ii) “Net After-Tax Receipt” shall mean the present value (as
determined in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the
Code) of a Payment net of all taxes imposed on you with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to your taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determined to be likely to apply to you in the relevant tax year(s).


(b)If the Accounting Firm determines that aggregate Agreement Payments should be
reduced to the Reduced Amount, the Company will promptly give you notice to that
effect and a copy of the detailed calculation thereof. All determinations made
by the Accounting Firm under this Section 9 shall be binding upon the Company
and you and will be made as soon as reasonably practicable and in no event later
than thirty (30) days following the date of any termination of your employment.
For purposes of reducing the Agreement Payments to the Reduced Amount, the
reduction will be made by reducing the payments and benefits in the following
order: (i) payments due under Section 8(b) hereof, (ii) payments due in respect
of restricted stock units under any affected long-term incentive award, (iii)
payments due in respect of performance share units under any affected long-term
incentive award, and (iv) the forfeiture of such portion of any stock options
constituting an “excess parachute payment” under Section 280G of the Code. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.


(c)As a result of the uncertainty in the application of Section 4999 of the Code
at the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of you pursuant to this Agreement which should not have been so
paid or distributed (“Overpayment”) or that additional amounts which will have
not been paid or distributed by the Company to or for the benefit of you
pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or you which the Accounting Firm believes has a high probability of
success determines that an Overpayment has been made, you shall, except to the
extent that it would cause a violation of the Sarbanes-Oxley Act of 2002, pay
any such Overpayment to the Company together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no amount will be payable by you to the Company if and to the extent such
payment would not either reduce the amount on which you are subject to tax under
Section 1 and Section 4999 of the Code or generate a refund of such taxes. In
the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment will be paid promptly (and in no event later than 60 days following
the date on which the Underpayment is determined) by the Company to or for the
benefit of you together with interest at the applicable federal rate provided
for in Section 7872(f)(2) of the Code.




--------------------------------------------------------------------------------






(d)The Company will use its good faith efforts to obtain from the Accounting
Firm, at Company expense, for delivery to both you and the Company a
more-likely-than-not opinion as to its conclusions.


10.Covenants; Cooperation. By entering into this Agreement and in consideration
for the payments and benefits provided hereunder, the covenants and the remedies
set forth in Attachment A hereto shall apply, which you agree are reasonable and
necessary to protect the legitimate interests of the Company Group (as defined
in Attachment A). In no event shall any other grant or agreement subject you to,
or cause a forfeiture of amounts that would be due to you on the basis of
non-compliance with a restrictive covenant broader or in addition to those set
forth in Attachment A (notwithstanding you signing or acknowledging any grant or
agreement containing such broader or additional covenants).


11.Arbitration.


(a)During and after the Term, excepting any claim for benefits under any
employee benefit plan in which you are a participant (which claims shall be
determined in accordance with the terms of such plan), to the fullest extent
permitted by law, all claims that you may have against Company or which Company
may have against you, in any way related to the subject matter, interpretation,
application, or alleged breach of this Agreement (“Arbitrable Claims”) shall be
resolved by binding arbitration in the state of Minnesota. The arbitration will
be held pursuant to the rules of the American Arbitration Association
(applicable to commercial disputes). The decision of the arbitrator shall be in
writing and shall include a statement of the essential conclusions and findings
upon which the decision is based. Each party shall bear its own fees and
expenses in connection with any such arbitration, provided that in the event you
prevail on any material issue in such dispute, and the arbitrator determines
that the Company should pay your costs of arbitration, such award to you may
include your reasonable attorney's fees and expenses, as well as the
arbitrator's fees and expenses.


(b)Arbitration shall be final and binding upon the parties and shall be the
exclusive remedy for all Arbitrable Claims. Either party may bring an action in
a Minnesota court to compel arbitration under this Agreement and to enforce an
arbitration award. Otherwise, neither party shall initiate or prosecute any
lawsuit or administrative action in any way related to any Arbitrable Claim.
Notwithstanding the foregoing, either party may, in the event of an actual or
threatened breach of this Agreement (including but not limited to the provisions
of the Restrictive Covenant Agreement), seek a temporary restraining order or
injunction in a Minnesota court restraining breach pending a determination on
the merits by the arbitrator.


(c)THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD
TO ARBITRABLE CLAIMS, INCLUDING WITHOUT LIMITATION ANY RIGHT TO TRIAL BY JURY AS
TO THE MAKING, EXISTENCE, VALIDITY, OR ENFORCEABILITY OF THE AGREEMENT TO
ARBITRATE.


12.Indemnification; Liability Insurance. The Company agrees to indemnify you and
hold you harmless to the fullest extent permitted by the certificate of
incorporation and by-laws of the Company against and in respect to any and all
actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorneys' fees), losses, and damages resulting from your
performance of your duties and obligations with the Company, its affiliates and
its and their benefits plans in good faith and with a reasonable belief that
such performance was in, and not opposed to, the best interests of the Company
or its affiliates or, with regard to fiduciary duties as to benefit plans, if
you acted in good faith. The Company will cover you as an insured, during your
employment, or as a fiduciary of any benefit plan, and at all times thereafter
during which you may be subject to any liability for which you may be
indemnified above, to the extent of any contract of officers liability insurance
of the Company that insures other Executive Vice Presidents of the Company. The
provision shall survive any termination of your employment or services.


13.Forfeiture; Recoupment of Incentive Compensation. All annual, long-term and
other incentive compensation hereunder or pursuant to any plan, program or other
agreement in which you are a participant or a party shall be subject to
cancellation, forfeiture and recoupment by the Company, and shall be repaid by
you to the Company, to the extent required by law, regulation or stock exchange
listing requirement, or as may be required pursuant to any good faith
broad-based Company policy adopted pursuant thereto or any other requirements
set forth in the Company good faith broad-based corporate governance guidelines
or policies and to any similar or successor provisions as may be in effect from
time to time.






--------------------------------------------------------------------------------




14.Your Representations; Pre-Employment Conditions.


(a)You represent and warrant that your entering into this Agreement and your
employment with the Company will not be in breach of any agreement or fiduciary
duty with any current or former employer or with any Company in which you serve
as a member of the Board of Directors. You understand that the Company has
relied on this representation in entering into this Agreement.


(b)The Company's offer of employment is contingent upon drug screening and
background check, and verification of your authorization to work in the United
States.


15.Section 409A. Anything in this Agreement to the contrary notwithstanding:


(a)It is intended that any amounts payable under this Agreement will either be
exempt from or comply with Section 409A of the Code (“Section 409A”) and all
regulations, guidance and other interpretive authority issued thereunder so as
not to subject you to payment of any additional tax, penalty or interest imposed
under Section 409A, and this Agreement will be interpreted on a basis consistent
with such intent.


(b)To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under this Agreement is subject to Section 409A, (i) the amount
of such expenses eligible for reimbursement, or in-kind benefits to be provided,
during any one calendar year shall not affect the amount of such expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year (provided, that, this clause (i) will not be violated with regard
to expenses reimbursed under any arrangement covered by Code Section 105(b)
solely because such expenses are subject to a limit related to the period the
arrangement is in effect); (ii) reimbursement of any such expense shall be made
by no later than December 31 of the year following the calendar year in which
such expense is incurred; and (iii) your right to receive such reimbursements or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit. Anything in this Agreement to the contrary notwithstanding, any tax
gross-up payment (within the meaning of Treas. Reg. Section 1.409A-3(i)(1)(v))
provided for in this Agreement shall be made to you no later than the end of
your taxable year next following your taxable year in which you remit the
related taxes.


(c)If you are a “specified employee” within the meaning of Treasury Regulation
Section 1.409A -1(i) as of the date of your separation from service (within the
meaning of Treas. Reg. Section 1.409A-1(h)), then any payment or benefit
pursuant to this Agreement on account of your separation from service, to the
extent such payment constitutes non-qualified deferred compensation subject to
Section 409A and required to be delayed pursuant to Section 409A(a)(2)(B)(i) of
the Code (after taking into account any exclusions applicable to such payment
under Section 409A), shall not be made until the first business day after (i)
the expiration of six (6) months from the date of your separation from service,
or (ii) if earlier, the date of your death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 15(c) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) will be paid or reimbursed
to you in a lump sum and any remaining payments and benefits due under this
Agreement will be paid or provided in accordance with the normal payment dates
specified for them herein. Notwithstanding any provision of this Agreement to
the contrary, for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
that are considered deferred compensation under Section 409A, references to your
“termination of employment” (and corollary terms) with the Company shall be
construed to refer to your “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with the Company.


(d)Whenever payments under this Agreement are to be made in installments, each
such installment shall be deemed to be a separate payment for purposes of
Section 409A. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment will be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.


(e)To the extent any amount payable to you is subject to your entering into a
release of claims with the Company and any such amount is a deferral of
compensation under Section 409A and which amount could be payable in either of
two taxable years for you, and the timing of such payment is not subject to
terms and conditions under another plan, program or agreement of the Company
that otherwise satisfies Section 409A, such payments shall be made or commence,
as applicable, on January 15 (or any later date that is not earlier than 8 days
after the date that the release becomes irrevocable) of such later taxable year
and shall include all payments that otherwise would have been made before such
date.






--------------------------------------------------------------------------------




16.Miscellaneous.


(a)Attorney's Fees. The Company will reimburse you for the reasonable attorney's
fees, up to $5,000, you incur in connection with the negotiation and
documentation of this agreement.


(b)Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
shall be in writing and (i) personally delivered, (ii) mailed by registered or
certified mail, postage prepaid with return receipt requested, or (iii)
delivered by overnight express delivery service or same-day local courier
service, to the address set forth below, or to such other address as may be
designated by the parties from time to time in accordance with this Section:


If to the Company:


Best Buy Co., Inc.
7601 Penn Avenue South
Richfield, Minnesota 55423
Attention: EVP and Chief Human Resources Officer


If to you:    At the most recent address on file at the Company


Notices delivered personally or by overnight express delivery service or by
local courier service are deemed given as of actual receipt. Mailed notices are
deemed given three business days after mailing.
(c)Survival. Upon the expiration or other termination of this Agreement or of
your employment, the respective rights and obligations of the parties hereto
shall survive to the extent necessary to carry out the intentions of the parties
under this Agreement.


(d)Entire Agreement; Amendments; No Waiver. This Agreement supersedes all
previous employment agreements, whether written or oral between you and the
Company and constitutes the entire agreement and understanding between the
Company and you concerning the subject matter hereof. If, and to the extent
that, any other written or oral agreement between you and the Company is
inconsistent with or contradictory to the terms of this Agreement, the terms of
this Agreement shall apply. No modification, amendment, termination, or waiver
of this Agreement shall be binding unless in writing and signed by you and a
duly authorized officer of the Company. Failure of the any party to insist upon
strict compliance with any of the terms, covenants, or conditions hereof shall
not be deemed a waiver of such terms, covenants, and conditions.


(e)Successors and Assigns. This Agreement is binding upon and shall inure to the
benefit of you and your heirs, executors, assigns and administrators or your
estate and property and the Company and its successors and permitted assigns.
You may not assign or transfer to others the obligation to perform your duties
hereunder. The Company may not assign this Agreement other than to a successor
to all or substantially all of its business.


(f)Counterparts. This Agreement may be signed in counterparts each of which will
be deemed an original, but all of which will constitute one and the same
instrument. This Agreement may be executed by a signature delivered by facsimile
or in e-mail/PDF or other electronic format.


[Signatures are on the following page]




--------------------------------------------------------------------------------




On behalf of the Company, I am excited to offer you employment with the Company
and look forward to a mutually rewarding relationship.
 
Very truly yours,




 
/s/ Hubert Joly
 
Hubert Joly
President and Chief Executive Officer
 
 
Agreed and Accepted:
 
/s/ Sharon McCollam
 
Sharon McCollam
 
Dated: November 9, 2012
 











--------------------------------------------------------------------------------




ATTACHMENT A
1.Definitions. For purposes of this Attachment A, the following defined terms
shall apply:


(a)“Affiliates” means an entity controlled directly or indirectly by the
Company, where “control” means the right, either directly or indirectly, to
elect a majority of the directors or other governing body thereof without the
consent or acquiescence of any third party.


(b) “Company Group” means, collectively, the Company and its Affiliates.


(c)“Confidential Information” will mean any and all information in whatever
form, whether written, electronically stored, orally transmitted or memorized
pertaining to: trade secrets; customer lists, records and other information
regarding customers; price lists and pricing policies, financial plans, records,
ledgers and information; purchase orders, agreements and related data; business
development plans; products and technologies; product tests; manufacturing
costs; product or service pricing; sales and marketing plans; research and
development plans; personnel and employment records, files, data and policies
(regardless of whether the information pertains to you or other employees of the
Company Group); tax or financial information; business and sales methods and
operations; business correspondence, memoranda and other records; inventions,
improvements and discoveries; processes and methods; and business operations and
related data formulae; computer records and related data; know-how, research and
development; trademark, technology, technical information, copyrighted material;
and any other confidential or proprietary data and information which you
encounter during employment, all of which are held, possessed and/or owned by
the Company Group and all of which are used in the operations and business of
the Company Group. Confidential Information does not include information which
is or becomes generally known within the Company Group's industry through no act
or omission by you; provided, however, that the compilation, manipulation or
other exploitation of generally known information may constitute Confidential
Information.


2.Confidentiality. You acknowledge that the Company Group operates in a
competitive environment and has a substantial interest in protecting its
Confidential Information, and you agree, during your employment with the Company
Group and thereafter, except in the good faith performance of your duties to the
Company Group, to maintain the confidentiality of the Company Group's
Confidential Information and to use such Confidential Information for the
exclusive benefit of the Company Group, provided that you may comply with legal
process or governmental inquiry provided that, to the extent legally permitted,
you give the Company prompt written notice thereof so it has an opportunity to
seek a protective order.


3.Competitive Activity. During your employment with the Company Group and for 2
years following the termination of your employment for any reason, you shall not
as an employee, director, officer, manager, executive, partner, independent
contractor, board member, consultant or technical or business advisor (or any
foreign equivalents of the foregoing) engage or assist any company which
materially competes with Best Buy including, but not limited to the following
companies or their respective affiliates, subsidiaries and successors to all or
substantially all of the business of: Amazon, Apple, AT&T, Buy.com, Costco
Wholesale Corporation, Dell, Ebay, GameStop, Hewlett-Packard, H.H. Gregg,
Newegg, OfficeMax, Office Depot, RadioShack/Tandy, Samsung, Sears Holdings
Corporation, Sony, Sprint, Staples, T-Mobile, Target, Verizon and Wal-Mart, or
any other material competitor which exists at the time of your termination of
employment; provided, however, that you may be a passive holder of not more than
1% of the combined voting power of the outstanding stock of any of the above
that are a publicly held company as long as you are not otherwise engaged in
that company's business. Because the Company Group's business competes on a
global basis, your obligations hereunder shall apply anywhere in the world. The
provisions of this Section 3 shall cease to apply upon any termination of
employment by the Company other than for Cause or by you for Good Reason or any
termination of employment occurring on or after (including an Anticipatory
Termination) the occurrence of a Change of Control.


4.Non-Solicitation. During your employment, except in the good faith performance
of your duties, and for 2 years following the termination of your employment for
any reason, you shall not


(a)induce or attempt to induce any employee of the Company Group to leave the
employ of the Company Group, or in any way interfere adversely with the
relationship between any such employee and the Company Group;


(b)induce or attempt to induce any employee of the Company Group to work for,
render services to, provide advice to, or supply Confidential Information of the
Company Group to any third person, firm, or corporation;






--------------------------------------------------------------------------------




(c)employ, or otherwise pay for services rendered by, any management employee of
the Company Group in any business enterprise which you control or where you are
directly (or through others) making the hiring decision and knowingly employ or
pay such a person, other than employees hired through solicitations of general
advertising;


(d)interfere with the then existing business relationship between any customer,
supplier, licensee, licensor or other business relation and the Company Group
(excepting consumers) other than via mass marketing; or


(e)assist, solicit, or encourage any other person, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Attachment A if such activity were carried out by you. In
particular, you will not, directly or indirectly, induce any employee of the
Company Group to carry out any such activity.


(f)Provided that clauses (a) through (e) above shall not be violated by general
solicitation not targeted at the prohibited group or by serving as a reference
upon request.


5.Partial Invalidity. In the event that any portion of this Attachment A shall
be determined by any court of competent jurisdiction to be unenforceable because
it is unreasonably restrictive or otherwise unenforceable in any respect, it
shall be interpreted to be valid to the maximum extent for which it reasonably
may be enforced, and enforced as so interpreted, all as determined by such court
in such action. You acknowledge the uncertainty of the law in this respect and
expressly stipulate that this Attachment A is to be given the construction that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.


6.Remedy for Breach. You agree that a breach of any of the provisions of
Sections 3, 4 or 5 of this Attachment A (collectively, the “Restricted
Covenants”) may cause material and irreparable harm to the Company Group that
would be difficult or impossible to measure, and that damages or other legal
remedies available to the Company Group for any such injury would, therefore, be
an inadequate remedy for any such breach. Accordingly, you agree that if you
breach any Restrictive Covenant, the Company Group shall be entitled, in
addition to and without limitation upon all other remedies the Company Group may
have under this Agreement or any other agreement between the Company and you, at
law or otherwise, to obtain injunctive or other appropriate equitable relief,
without bond or other security, to restrain any such breach. Such equitable
relief in any court shall be available to the Company Group in lieu of, or prior
to or pending determination in any arbitration proceeding. You further agree
that the applicable 2-year post-termination restriction period of the
Restrictive Covenants under Sections 4 and 5 shall be tolled during the period
in which you are in breach.


7.Return of Company Property and Records. Upon a termination of your employment
for any reason, you will surrender to the Company in good condition (reasonable
wear and tear excepted) all property and equipment belonging to the Company
Group and all records kept by you containing the names, addresses or any other
information with regard to customers or customer contacts of the Company, or
concerning any proprietary or confidential information of the Company or any
operational, financial or other documents given to you during your employment
with the Company other than documents given to you as information to you as an
individual employee about your benefits, compensation, equity rights or other
matters with the Company. You may retain your address books to the extent they
only contain contact information.


8.Cooperation. You agree that, following termination of your employment for any
reason, you will upon reasonable advance notice, and to the extent it does not
interfere with previously scheduled travel plans and does not unreasonably
interfere with other full-time business activities, employment obligations, or
reasonably firm personal commitments, reasonably assist and cooperate with the
Company with regard to any matter or project in which you were involved during
your employment, including any litigation. The Company will reimburse your
reasonable expenses incurred in connection with such cooperation and assistance.


9.Assignment of Inventions. You will promptly communicate and disclose in
writing to the Company all inventions and developments including software,
whether patentable or not, as well as patents and patent applications
(hereinafter collectively called “Inventions”), made, conceived, developed, or
purchased by you, or under which you acquire the right to grant licenses or to
become licensed, alone or jointly with others, which have arisen or jointly with
others, which have arisen or may arise out of your employment, or relate to any
matters pertaining to, or useful in connection therewith, the business or
affairs of the Company or any of its subsidiaries. Included herein as if
developed during the employment period is any specialized equipment and software
developed for use in the business of the Company. All of your right, title and
interest in, to, and under all such Inventions, licenses, and right to grant
licenses shall be the sole property of the Company. As to all such Inventions,
you will, upon request of the Company execute all documents which the Company
deems necessary or proper to enable it to establish title to such Inventions or
other rights, and to enable it to file and prosecute applications for letters
patent of the United States and any foreign country; and do all things
(including the giving of evidence in suits and other




--------------------------------------------------------------------------------




proceedings) which the Company deems necessary or proper to obtain, maintain, or
assert patents for any and all such Inventions or to assert its rights in any
Inventions not patented.


10.Survival. The provisions of this Attachment A shall survive a termination of
your employment and the Agreement.








--------------------------------------------------------------------------------




Exhibit A
BEST BUY CO., INC.
LONG-TERM INCENTIVE PROGRAM SIGN-ON AWARD AGREEMENT
Award Date: _________, 2012


1.
The Award and the Plan. Pursuant to the Best Buy Co., Inc. 2004 Omnibus Stock
and Incentive Plan, as amended (the “Plan”) and this Long-Term Incentive Program
Sign-On Equity Award Agreement (“Agreement”), as of the Award Date set forth
above (the “Award Date”), Best Buy Co., Inc. (“Best Buy”) grants to Sharon
McCollam (“you”) the Awards set forth below (collectively, this “Award”) [to be
filled in on the Commencement Date based on closing share price on start date]:



1.1
An option to purchase [insert number] of Shares of Best Buy common stock (the
“Option”) at the option price of $__.__ per Share;



1.2
[insert number] time-based restricted Shares of Best Buy common stock (the
“Restricted Shares”); and



1.3
[insert number] of performance shares payable in one (1) Share for each
performance share unit becoming earned (upon attainment of target performance
(or such lesser (or no) or greater number of performance stock units as are
earned hereunder, all in accordance with Appendix A hereto)), vested and
nonforfeitable in accordance with the terms of this Award (the “Performance
Shares”).



This Award is being granted to you pursuant to the Employment Agreement entered
into between Best Buy and you dated _________, 2012 (“Employment Agreement”).
Capitalized terms not defined in this Agreement (including the Appendices hereto
and by reference to the Employment Agreement where so identified) shall have the
meaning defined in the Plan. Except as otherwise stated, all references to
“Sections” or “Articles” refer to Sections or Articles of this Agreement.








 
 
1 NTD: The number of options granted will be equal to the Black Scholes value as
set forth in Section 6(b)(A) of the Employment Agreement based on the Black
Scholes value of Best Buy stock on the date of grant as determined by the
outside advisors for Best Buy who value Best Buy stock options granted under the
Plan.
 
 
2 NTD: The number of restricted stock units granted will be equal to quotient of
(x) the value of the award set forth in Section 6(b)(B) of the Employment
Agreement divided by (y) the closing price of Best Buy stock on the date
employment commences.
 
 
3 NTD:: The target number of performance stock units granted will be based on
the grant date accounting value of the dollar amount of the award set forth in
Section 6(b)(B) of the Employment Agreement, with such accounting value
determined using a Monte Carlo model as required under GAAP accounting rules.
The target number of shares will be determined by dividing the target value by
the fair value cost on a per share basis.







--------------------------------------------------------------------------------




2.
Terms of Option Grant.



2.1
Duration, Vesting and Exercisability of Option. The Option expires on the tenth
(10th) anniversary of the Award Date (the “Expiration Date”). You may exercise
the Option in cumulative installments of one-third (1/3) of the Option each,
with the three installments becoming vested and exercisable successively on each
of the first three anniversaries of the Award Date, provided that you are
employed on the date such installment is scheduled to so vest (except as
provided in Section 3.4(a)(ii)). During your lifetime, the Option may only be
exercised by you, and it may not be assigned or transferred other than by will
or the laws of descent and distribution.



2.2
Exercise and Tax Withholding. The Option may be exercised in whole or in part by
written notice to Best Buy (through the Plan administrator or other means as
shall be specified by Best Buy from time-to-time) stating the number of Shares
to be purchased under the Option and the method of payment. The notice must be
accompanied by payment in full of the exercise price for all Shares designated
in the notice. Payment of the exercise price may be made by cash, check,
delivery of previously owned Shares having a Fair Market Value on the date of
exercise that is equal to the exercise price, or withholding of Shares that
would otherwise be issued upon such exercise having a Fair Market Value on the
date of exercise that is equal to the exercise price, or a combination thereof.
The Option is a Non-Qualified Stock Option that is not eligible for treatment as
a qualified or incentive stock option for federal income tax purposes. You are
liable for any federal and state income or other taxes applicable upon the grant
or exercise of the Option or any disposition of the underlying Shares; and you
acknowledge that you should consult with your own tax advisor regarding the
applicable tax consequences. Prior to exercising the Option, you will pay or
make adequate arrangements satisfactory to Best Buy to satisfy all applicable
taxes. In this regard, you authorize Best Buy, or its respective agents, at
their discretion, to satisfy the obligations with regard to all taxes by one or
a combination of the following: (i) withholding from your wages or other cash
compensation paid to you by Best Buy; or (ii) withholding from proceeds of the
sale of shares of Best Buy common stock acquired at exercise of the Option
either through a voluntary sale or through a mandatory sale arranged by Best Buy
(on your behalf pursuant to this authorization); or (iii) withholding in shares
of Best Buy common stock to be issued at exercise of the Option. You have no
rights in the Shares subject to the Option until such Shares are received by you
upon exercise of the Option.



2.3
Limited Exercise Rights after your Qualified Retirement, Disability, Death or
other Termination of Employment. Your employment with the Company Group (as
defined in Appendix B) may be terminated by your employer at any time for any
reason (with or without advance notice). Subject to the forfeiture provisions of
Article 4 and the exceptions in paragraph (e) of this Section 2.3:



a.
If you resign or otherwise voluntarily terminate your employment with the
Company Group without Good Reason (and not due to Disability, death or Qualified
Retirement), you will have 90 days after the date of your termination to
exercise the Option, to the extent the Option had become vested as of your
termination date.



b.
Upon your Qualified Retirement from the Company Group, you will have three (3)
years after the effective date of your retirement to exercise the Option, to the
extent the Option had become vested as of your termination date.



c.
If you die while employed by the Company Group, the representative of your
estate or your heirs will have one (1) year after the date of your death to
exercise the Option, to the extent the Option had become vested as of the date
of your death. If you become Disabled while employed with the Company Group, you
will have one (1) year after the effective date of such classification to
exercise the Option, to the extent the Option had become vested as of your
termination date.



d.
If your employment with the Company Group is terminated by your employer without
Cause (and not due to your Disability), or if you resign or otherwise
voluntarily terminate your employment with the Company Group for Good Reason,
you will have two (2) years after the date of your termination to exercise the
Option, to the extent the Option had become vested as of your termination date.



e.
In no case, however, may the Option be exercised after the Expiration Date. The
Option may not be exercised following termination of your employment with the
Company Group for Cause.







--------------------------------------------------------------------------------




3.
Terms of Time-Based Restricted Shares and Performance Shares.

 
3.1
Time-Based Restricted Shares: Vesting and Payment.



(a)
Until your Restricted Shares vest as provided below, they are subject to the
restrictions described in Section 3.3 during the period (the “Restricted
Period”) beginning on the Award Date and ending three years later. Except as
otherwise provided in Section 3.3, Section 3.4 and Article 4, the Restricted
Shares will vest and become nonforfeitable in three equal annual installments [
insert 1/3rd of award shares] Shares, with each such installment becoming vested
on the first, second and third anniversary of the Award Date respectively until
becoming fully vested and nonforfeitable, provided that you are employed on the
date such installment is scheduled to so vest (except as provided at Section
3.4(a)(i)).



(b)
Restricted Shares that have become vested will be delivered to you within 30
days, in the form of either book-entry registration or a stock certificate.



3.2
Performance Share Units: Performance Period; Performance Goals; Vesting; and
Payment.



(a)
Your Performance Shares are subject to the Performance Goal during the
Performance Period as defined and set forth in Appendix A hereto. Your
Performance Shares also are subject to your continued employment until the last
day of the Performance Period, except as set forth in Section 3.4(a)(iii).



(b)
Provided that you satisfy the continued employment requirement of Section 3.2(a)
(or Section 3.4(a)(iii), as may apply), such number of Performance Shares will
become earned, vested and nonforfeitable on the last day of the Performance
Period as satisfies the Performance Goal and such earned and vested Performance
Shares will be payable to you thirty (30) days following the last day of the
Performance Period (or such earlier date as may apply under Section
3.4(a)(iii)), provided that to the extent that the value of such Performance
Shares exceeds the specified annual calendar year limit in Section 4(d)(ii) of
the Plan, the excess shall be paid on January 15th of successive calendar years
using up in each such year the maximum amount permitted to be paid in each such
year under such Section 4(d)(ii) as to performance-based compensation. Payment
of your earned and vested Performance Shares will be in the form of either
book-entry registration or a stock certificate representing one (1) Share for
each performance share unit that had become so earned and vested. The
Compensation and Human Resources Committee will determine and certify, within
thirty (30) days after the end of the Performance Period, in accordance with
Section 162(m), whether and to what extent the Performance Goal may have been
attained.



(c)
The foregoing provisions of this Section 3.2 to the contrary notwithstanding,
upon the occurrence of a Change of Control, the Compensation and Human Resources
Committee will thereupon determine and certify, in accordance with Section
162(m) and based on the Performance Goal as set forth in Appendix A as of the
date of such Change of Control, whether and to what extent the Performance Goal
may have been attained through the date of such Change of Control, and you will
be deemed to have earned the greater of (i) such number of Performance Shares as
would have been earned based on the attainment of Target performance under the
Performance Goal or (ii) such number of Performance Shares as would be earned
based on the actual Performance Goal attained as so certified by the
Compensation and Human Resources Committee. In such event, your obligation to
continue employment until the last day of the Performance Period under Section
3.2(a) (except as provided in Section 3.4(a)(iii)) shall be unaffected by such
Change of Control. “Change of Control” has the meaning defined in Appendix B
hereto.



3.3
Limit on Transfers. You may not sell, assign, pledge or otherwise transfer the
Restricted Shares or Performance Shares at any time (or any interest in or right
therein), other than by will or the laws of descent and distribution, and any
such attempted transfer will be void.



3.4
Effect of Disability, Death or other Termination of Employment. Your employment
with the Company Group may be terminated by your employer at any time in
accordance with the Employment Agreement. Subject to the forfeiture provisions
of Article 4:



(a)
If your employment with the Company Group is terminated by reason of your death,
you become Disabled, your employment is involuntarily terminated by the Company
Group without Cause or you voluntarily terminate your employment for Good Reason
at any time before the Option or the Restricted Shares, respectively, have
become fully vested or the Performance Shares have become earned and vested:





--------------------------------------------------------------------------------




(i)
the unvested Restricted Shares will become fully vested, nonforfeitable and
payable to you in accordance with Section 3.1 hereof;



(ii)
the unvested portion of the Option will become fully vested and exercisable on
the date of termination;



(iii)
the Performance Shares will become earned (to the extent not previously deemed
earned under Section 3.2(c)) to the extent that the Performance Goals have been
attained through the date of termination and a pro rata portion of such earned
number of Performance Shares will become immediately vested and payable to you
within thirty (30) days following the date of termination or the earliest such
later date as is required to satisfy Section 409A of the Code; provided that to
the extent the value of such Performance Shares exceeds the specified annual
calendar year limit in Section 4(d)(ii) of the Plan, the excess shall be paid on
January 15th of successive calendar years using up in each such year the maximum
amount permitted to be paid in such year under such Section 4(d)(ii) as to
performance-based compensation; and further provided that, if such termination
is within two (2) years after a Change in Control that satisfies the
requirements of Treasury Regulation 1.409A-3(i)(5), the full amount shall be
paid on such termination or such later date as is required to comply with
Section 409A of the Code. For such purpose, (x) the Compensation and Human
Resources Committee will thereupon determine and certify the attainment of the
Performance Goals and the resulting number, if any, of Performance Shares as
have become earned and (y) the pro rata portion will equal the fraction of such
earned Performance Shares the numerator of which is the number of days you were
employed through the date of termination and the denominator of which is 1,095;
and



(iv)
Your right to vesting, and consequent payment, of the unvested portion of your
Option, Restricted Shares and Performance Shares under this Section 3.4,
pursuant to an involuntary termination of your employment by the Company Group
without Cause (and not due to Disability) or your voluntary termination for Good
Reason, is subject to your providing a complete release of all claims to the
Company Group, not later than forty-five (45) days following the date of your
termination of employment, in the form of Agreement and Release of Claims set
forth as Exhibit B of the Employment Agreement.



(v)
For purposes of this Award, “Cause”, “Good Reason” and “Disability” have the
meaning as defined in the Employment Agreement.



(b)
If your employment is involuntarily terminated by the Company Group for Cause,
the vested but unexercised portion of the Option will be immediately forfeited
and such portion of the Option will be immediately cancelled. You may retain all
other vested equity.



(c)
If your employment terminates for any reason other than as set forth in Section
3.4(a) or 3.4(b), such portion of each of the Option, Restricted Shares and
Performance Shares, that had not previously become vested, and earned (as
applies), on the date of termination will be immediately forfeited and such
portion of the Award will be immediately cancelled.



3.5
Limitation of Rights Regarding Shares. Upon issuance of the Restricted Shares
and the Performance Shares, you will, subject to the Restrictions, this Section
3.5 and Article 4, have all of the rights of a shareholder with respect to such
Shares, unless and until the Shares are forfeited or recovered by Best Buy under
this Agreement or the Plan. Notwithstanding the foregoing, you will not have the
right to vote the Restricted Shares and the Performance Shares during the
Restricted Period. In addition, as of each dividend date for holders of Shares
during the Restricted Period, the dividend that is paid on the Restricted Shares
or Performance Shares (as applies) as held by you under this Award as of the
close of business on the record date for such dividend, will be converted into a
number of Restricted Shares or Performance Shares (as applies) equal to the
number of whole and fractional Shares that could have been purchased at the
closing price on the dividend payment date with such dollar amount. In the case
of any dividend payable in Shares, you will be issued additional Restricted
Shares or Performance Shares (as applies).



3.6
Income Taxes. You are liable for any federal and state income or other taxes
applicable upon the payment of vested Restricted Shares and of earned and vested
Performance Shares, and your subsequent disposition of any Shares paid with
respect to such Restricted Shares that have become vested and Performance Shares
that have become earned and vested; and you acknowledge that you should consult
with your own tax advisor regarding the applicable tax consequences. Upon the
payment of Shares with respect to your vested Restricted Shares and earned and
vested Performance Shares (including Restricted Shares and Performance Shares
credited as accrued dividend equivalents





--------------------------------------------------------------------------------




thereon), Best Buy will withhold from those Shares the number of Shares having a
Fair Market Value equal to the amount of the minimum applicable taxes required
by Best Buy to be withheld upon the payment of those Restricted Shares and
Performance Shares as apply.


4.
Restrictive Covenants and Remedies. By accepting this Award, you agree to the
restrictions and agreements contained in Section 10 and Attachment A of the
Employment Agreement (“Restrictive Covenants”) and the remedies in Section 8 of
the Employment Agreement, and you agree that the Restrictive Covenants and the
remedies described in such provisions of the Employment Agreement are reasonable
and necessary to protect the legitimate interests of the Company Group.



5.
General Terms and Conditions.



5.1
Employment and Terms of Plan. This Agreement does not guarantee your continued
employment nor alter the right of any member of the Company Group to terminate
your employment at any time. This Award is granted pursuant to the Plan and is
subject to its terms. In the event of any conflict between the provisions of
this Agreement and the Plan, the provisions of the Plan will govern. By your
acceptance of this Award, you acknowledge receipt of a copy of the Prospectus
for the Plan and your agreement to the terms and conditions of the Plan and this
Agreement.



5.2
Governing Law, Jurisdiction and Venue. The Performance Award and the provisions
of this Agreement are governed by, and subject to, the laws of the State of
Minnesota, without regard to the conflict of law provisions, as provided in the
Plan. You and Best Buy agree that the state and federal courts located in the
State of Minnesota shall have personal jurisdiction over the parties to this
Agreement, and that the sole venues to adjudicate any dispute arising under this
Agreement shall be the District Courts of Hennepin County, State of Minnesota
and the United States District Court for the District of Minnesota; and each
party waives any argument that any other forum would be more convenient or
proper. Notwithstanding the foregoing or any provision of the Plan as to
determinations, interpretations or disputes, all such determinations,
interpretations and/or disputes shall be subject to a de novo determination in
accordance with Section 11 of the Employment Agreement.



By signing below, you and Best Buy agree that the Option, Restricted Stock and
Performance Shares are granted under and governed by the terms and conditions of
the Plan and this Agreement.




Best Buy Co., Inc.
By:
 
Title:
 
 
 
Sharon McCollam











--------------------------------------------------------------------------------




APPENDIX A
Performance Stock Unit (PSU) Performance Goal


1.
Performance Goal; Performance Period; Performance Shares Earned. The number of
performance stock units (also referred to as PSUs or Performance Shares) that
may be earned under this Award is based on the attainment of the following
performance goal:



The performance of Best Buy common stock total shareholder return, relative to a
peer group comprised of the S&P 500 Index, over the 36-month period commencing
on October 1, 2012, and ending on September 30, 2015 except ending on the date
of termination of employment for purposes of Section 3.4(a)(iii) or the date of
the occurrence of a Change of Control in for purposes of Section 3.2(c), (the
“Performance Period”). The number of performance stock units that may be earned
under this Award are as follows:
Performance Level
Performance Achieved
Number of Performance Shares Earned
Below Threshold
Less than 30th percentile rank relative TSR
0 Performance Shares
At Threshold
30th percentile rank relative TSR
  [insert threshold number]  Performance Shares
(50% of Target)
At Target
50th percentile rank relative TSR
  [insert target number]  Performance Shares
(100%)
At Maximum
70th or greater percentile rank relative TSR
  [insert maximum number]  Performance Shares
(150% of Target)
The number of performance stock units earned will be interpolated on a linear
basis for performance between Threshold and Target and between Target and
Maximum.



2.
Total Shareholder Return” or “TSR”. Total Shareholder Return” or “TSR” means
total shareholder return as applied to Best Buy or each company in the S&P 500
Index, meaning common stock price appreciation from the beginning to the end of
the Performance Period, plus dividends and distributions made or declared
(assuming for such purpose that such dividends or distributions are reinvested
in Best Buy common stock or of any such company in the S&P 500 Index) during the
Performance Period, expressed as a percentage return. For purposes of
determining common stock price appreciation as applied to Best Buy hereunder,
the applicable stock price will be the Fair Market Value (as defined in the
Plan) of Best Buy common stock, as applies.



3.
Calculation. For purposes of the Award and this Appendix A, the number of
Performance Shares earned will be calculated as follows:



FIRST: For Best Buy and for the companies comprising the S&P 500 Index,
determine the TSR for the Performance Period. For purposes of this calculation,
TSR will be calculated on a compounded annualized basis over the Performance
Period.
SECOND: Rank the TSR values determined in the first step from low to high (with
the company having the lowest TSR being ranked number 1, the company with the
second lowest TSR ranked number 2, and so on) and determine Best Buy's
percentile rank based upon its position in the list by dividing Best Buy's
position by the total number of companies (including Best Buy) in the S&P 500
and rounding the quotient to the nearest hundredth. For example, if Best Buy
were ranked 300 on the list out of 500 companies (including Best Buy), its
percentile rank would be 60%.
THIRD: Plot the percentile rank for Best Buy determined in the second step above
into the appropriate band in the left-hand column of the table above and
determine the number of Performance Shares earned as a percent of Target, which
is the figure in the right-hand column of the table (using linear interpolation
between points as provided in the table above) corresponding to that percentile
rank. For example, if Best Buy's percentile rank is 60%, then 125% of the Target
number of Performance Shares would be earned.




--------------------------------------------------------------------------------




4.
Rules. The following rules apply to the computation of the number of Performance
Shares earned:



No Guaranteed Payout: The minimum number of Performance Shares which may be
earned is zero and the maximum number of Performance Shares which may be earned
is 150% of the Target number of Performance Shares. There is no minimum number
of Performance Shares or other consideration that will be paid out, and no
Performance Shares will be earned if the percentile rank is less than the 30th
percentile or lower in the Performance Period.
Effect of Changes on S&P 500 Index: The S&P 500 Index shall be such companies as
comprise that index from time to time during the Performance Period.








--------------------------------------------------------------------------------




APPENDIX B
Certain Definitions
“Affiliate” is generally defined in the Plan, but will mean, solely for purposes
of the definitions of “Change of Control” and “Person” in this Addendum, a
company controlled directly or indirectly by Best Buy, where “control” will mean
the right, either directly or indirectly, to elect a majority of the directors
or other governing body thereof without the consent or acquiescence of any third
party.
“Beneficial Owner” will have the meaning defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended, or any successor provision.
“Cause” is deemed to exist if you:
(i)
are convicted of or enter a plea of guilty or nolo contendere to: (A) a felony,
(B) a crime of moral turpitude resulting in demonstrable adverse financial or
reputational impact on the Company Group or (C) any crime involving the business
of the Company and its affiliates;



(ii)
in the performance of your duties for the Company Group or otherwise, engage in:
(A) material dishonesty, (B) gross misconduct, or (C) willful or gross neglect
resulting, in each case, in a material adverse financial or reputational impact
on the Company Group;



(iii)
willfully disobey the lawful directions of the Board acting within the scope of
its authority and do not cure such disobeyance within ten (10) days of receipt
of written notice thereof;



(iv)
willfully and materially fail to comply with the material written policies of
the Company Group and, if curable, failure to cure within ten (10) days of
written notice thereof;



(v)
fail to devote substantially all of your business time and effort to the Company
Group which is not cured within ten (10) days of written notice thereof, subject
to activities permitted under Section 2(b); or



(vi)
materially breach any material provision of the Agreement and do not cure the
same within ten (10) days of written notice thereof;



For purposes of this definition of “Cause”, no act or omission to act by you
will be “willful” if such conduct was in your good faith and with a reasonable
belief that such act or omission was in the best interests of the Company. You
will have the right to appear before the Board for any Cause termination
hereunder (excepting clause (i)).
A “Change of Control” will be deemed to have occurred solely for purposes of
this Agreement, if the conditions set forth in any one of the following
paragraphs are satisfied after the Award Date:
(i)
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Best Buy representing 50% or more of the combined voting power of
Best Buy's then outstanding securities excluding, at the time of their original
acquisition, from the calculation of securities beneficially owned by such
Person, any securities acquired directly from Best Buy or its Affiliates or in
connection with a transaction described in clause (a) of paragraph (iii) below;
or



(ii)
individuals who at the Award Date constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Best Buy) whose
appointment or election by the Board or nomination for election by Best Buy's
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the Award
Date or whose appointment, election or nomination for election was previously so
approved or recommended, cease for any reason to constitute a majority thereof;
or



(iii)
there is consummated a merger or consolidation of Best Buy or any Affiliate with
any other company, other than (a) a merger or consolidation which would result
in the voting securities of Best Buy outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with





--------------------------------------------------------------------------------




the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of Best Buy or any Affiliate, at least 50% of the combined
voting power of the voting securities of Best Buy or such surviving entity or
parent thereof outstanding immediately after such merger or consolidation, or
(b) a merger or consolidation effected to implement a recapitalization of Best
Buy (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly of securities of Best Buy representing 50% or more
of the combined voting power of Best Buy's then outstanding securities; or


(iv)
the shareholders of Best Buy approve a plan of complete liquidation of Best Buy
or there is consummated an agreement for the sale or disposition by Best Buy of
all or substantially all Best Buy's assets, other than a sale or disposition by
Best Buy of all or substantially all of Best Buy's assets to an entity, at least
50% of the combined voting power of the voting securities of which are owned by
shareholders of Best Buy in substantially the same proportions as their
ownership of Best Buy immediately before such sale; or



(v)
the Board determines in its sole discretion that a change in control of Best Buy
has occurred.



(vi)
Notwithstanding the foregoing, a “Change in Control” will not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Best Buy immediately before such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Best Buy
immediately following such transaction or series of transactions.



“Company Group” will mean, collectively, Best Buy and its Affiliates.
“Disability” means that you either (a) have qualified for long term disability
payments under the Company's long term disability plan; or (b) are unable to
perform the essential functions of your position (with or without reasonable
accommodation) with any such Company Group member due to a physical or mental
impairment resulting from your illness, injury, and such inability to perform
continues for at least 6 consecutive months.
“Good Reason” means the occurrence of any of the following events (other than
due to your Disability):
(i)
a material adverse change in your title, duties or responsibilities (including
reporting responsibilities);



(ii)
without your consent, a material reduction in your Base Salary, other than
across-the-board reductions affecting senior executives on a proportionate basis
not to exceed 10% of Base Salary;



(iii)
your being required to work in a location more than 50 miles from your office
location in Richfield, Minnesota on the start date, except for requirements of
temporary travel on the Company Group's business;



(iv)
any failure to assign to a successor to the business and substantially all
assets of the Company, and of such successor to assume, the obligations of the
Company under the Agreement; or



(v)
a material uncured breach of the Agreement by the Company.



“Good Reason” shall not exist unless and until you provide the Company with
written notice of the acts alleged to constitute Good Reason within ninety (90)
days of the initial occurrence of such event, and the Company fails to cure such
acts within thirty (30) days of receipt of such notice. You must terminate your
employment within sixty (60) days following the expiration of such cure period
for the termination to be on account of Good Reason.
“Person” is generally defined in the Plan, but solely for purposes of the
definition of “Change of Control” in this Appendix B, will have the meaning
defined in Sections 3(a)(9) and 13(d) of the Securities Exchange Act of 1934, as
amended, except that such term will not include (i) Best Buy or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of Best Buy or any of its Affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the shareholders of Best
Buy in substantially the same proportions as their ownership of stock of Best
Buy.




--------------------------------------------------------------------------------




“Qualified Retirement” will mean any termination of your employment with the
Company Group that occurs on or after your 60th birthday, at a time when no
member of the Company Group is entitled to discharge you for Cause, so long as
you have served the Company Group continuously for at least the five-year period
immediately preceding that termination.








--------------------------------------------------------------------------------




Exhibit B


AGREEMENT AND RELEASE OF CLAIMS
This Agreement and Release of Claims (the “Agreement”) is entered into by and
between____________ (the “Executive”) and Best Buy Co., Inc. (the “Company”).
Collectively, the Executive and the Company are hereinafter referred to as the
“Parties.”
WHEREAS, the Executive was recently employed by the Company as its Executive
Vice President, Chief Administrative Officer and Chief Financial Officer
pursuant to an employment agreement dated _____________, 2012 (“Employment
Agreement”);
WHEREAS, the Executive's employment from the Company ceased effective _________,
20__;
WHEREAS, the Company hereby advises the Executive to review this Agreement with
an attorney before signing this Agreement and the Executive is being provided
with at least 21 days from the date he receives this Agreement to do so; and
WHEREAS, the Executive must sign and return this Agreement by _________, 20__.
NOW THEREFORE, in consideration of the promises contained herein, the receipt
and sufficiency of which is hereby acknowledged by the Parties, the Company and
the Executive agree as follows:
1.Termination Date. The Executive's effective date of termination of employment
from the Company was ________, 20__ (the “Termination Date”). As of the
Termination Date, all salary from the Company ceased and any benefits the
Executive had as of the Termination Date under Company-provided benefit plans,
programs, or practices terminated, except as required by federal or state law,
as described in this Agreement, or as vested under [describe plans applicable at
termination]. As of the Termination Date, Executive has $_______ of accrued and
unpaid vacation, which shall be immediately paid to the Executive.


2.Description of Separation Benefits. In return for the Executive's timely
execution and return, and nonrevocation, of this Agreement, and his material
compliance with the terms of this Agreement, including, but not limited to, the
non-competition and non-solicitation provisions in Section 5 below, the Company
agrees to pay or provide to the Executive the severance and benefits due under
Section 8(b) of the Employment Agreement; provided, however, that the Executive
will cease to have any entitlement to, and will repay within 10 business days,
any amounts paid with respect to the period after the Termination Date if this
agreement is revoked by the Executive as provided under Section __ below. All
separation benefits provided under this Agreement will be paid less applicable
taxes and withholdings.


3.Release of Claims. (a) In consideration for the separation benefits, and other
good and valuable consideration, the Executive on behalf of himself and his
successors, assigns, and agents hereby fully, forever, irrevocably and
unconditionally releases, remises and forever discharges the Company and its
predecessors, successors, affiliates, subsidiaries, parent companies, and
assigns, and, in their capacities as such, all of its and their respective past
and present agents, directors, officers, partners, stockholders, members, plan
administrators, fiduciaries, insurers, attorneys and employees (collectively
“Releasees”) from any and all claims, charges, complaints, demands, actions,
causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities and expenses (including attorneys'
fees and costs), whether known or unknown, of every kind and nature that the
Executive has ever had or now has against any or all of the Releasees arising
prior to the date on which the Executive executes and delivers this Agreement to
the Company, including, but not limited to, any and all claims arising out of or
relating to the Executive's employment with and/or separation from the Company,
including, but not limited to, all claims under the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq., the Genetic Information and Nondiscrimination
Act of 2008, 42 U.S.C. § 2000ff et seq., the Americans with Disabilities Act of
1990, 42 U.S.C. § 12101 et seq., the Family and Medical Leave Act, 29 U.S.C. §
2601 et seq., the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Employee Retirement Income Security Act of 1974
(“ERISA”), 19 U.S.C. § 1001 et seq., the Minnesota Human Rights Act, Minn. Stat.
§ 363A.01 et seq., the Minnesota Equal Pay for Equal Work Law, Minn. Stat. §
181.66 et seq., Minn. Stat. § 181.81 (Minnesota age discrimination law), Minn.
Stat. § 181.931 et seq. (Minnesota whistleblower protection law), Minn. Stat. §
181.938 (Minnesota law prohibiting certain employer conduct), Minn. Stat. §
181.940 et seq. (Minnesota parental leave law), and Minn. Stat. § 181.92
(Minnesota adoption leave law), all as amended; and any claim or damage arising
out of




--------------------------------------------------------------------------------




the Executive's employment with or separation from the Company (including a
claim for retaliation) under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above arising prior to the
date on which the Executive executes and delivers this Agreement to the Company;
provided, however, that nothing in this Agreement prevents the Executive from
filing a charge with, cooperating with, or participating in any proceeding
before the EEOC or a state fair employment practices agency (except that the
Executive acknowledges that he may not recover any monetary benefits in
connection with any such claim, charge or proceeding).


4.Post-Termination Obligations. The Executive acknowledges and reaffirms his
obligation set forth in Section 10 and Attachment A of the Employment Agreement,
as thereafter may have been amended or supplemented.


5.Indemnification. The Company reaffirms its obligations to indemnify and hold
the Executive harmless, and to cover him under directors and officers liability
insurance as provided in Section 12 of the Employment Agreement.


6.Other Summary Obligations. The Release alone does not apply to any provision
under the Employment Agreement, any equity grant or any welfare plan that by its
terms infers survival after termination of employment.


7.Return of Company Property. The Executive confirms that he has returned or
will promptly upon Termination return to the Company all keys, files, records
(and copies thereof), equipment (including, but not limited to, computer
hardware, software and printers, wireless handheld devices, cellular phones (but
may retain his number), pagers, etc.), Company identification, Company
confidential and proprietary information and any other Company-owned property in
his possession or control and has left intact all electronic Company documents,
including, but not limited to, those which he developed or helped to develop
during his employment, and has deleted, or promptly upon Termination, delete
from his personal computer, devices and equipment any Company confidential and
proprietary information and any other Company-owned property in his possession
or control. The Executive further confirms that he has cancelled all accounts
for his benefit, if any, in the Company's name, including but not limited to,
credit cards, telephone charge cards, cellular phone and/or pager accounts and
computer accounts. The Executive may retain his address books to the extent they
only contain contact information.


8.Business Expenses and Final Compensation. The Executive acknowledges that he
has been reimbursed by the Company for all business expenses incurred in
conjunction with the performance of his employment and that no other
reimbursements are owed to him except _______________. The Executive further
acknowledges that he has received payment in full for all services rendered in
conjunction with his employment by the Company and that no other compensation,
including wages, bonuses, and severance, is owed to him, except as otherwise
provided in the Agreement or by payment under any deferred compensation plan in
which he participated (to be made in accordance with such plan's terms).


Notice shall be given to the Company as follows:
If notice to the Company:
[Insert Name]______________
[Insert Title]
Best Buy Co. Inc.
7601 Penn Ave S.
Richfield, MN 55423
9.Termination from Positions. As of the Termination Date, the Executive shall no
longer hold any offices and/or Board of Director's or other positions with the
Company or any of the Company's subsidiaries or affiliates. The Executive shall
promptly execute any document that the Company reasonably determines is
necessary to effectuate his resignation as a director or from any other office
or position from the Company.


10.Nature of Agreement. The Executive understands and agrees that this Agreement
is a settlement agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.


11.Acknowledgements. The Executive acknowledges that he has been given at least
21 days to consider this Agreement and that the Company has advised him in
writing to consult with an attorney of his own choosing prior to signing this
Agreement. The Executive also acknowledges that he has consulted with an
attorney of his own choosing prior to signing this Agreement. The Executive
understands that if he signs this Agreement, he may change his mind and revoke
his agreement during the 15-day period after he has signed it. For the
Executive's revocation to be effective, the revocation must be in writing and
delivered to the Company either by hand or mail within the 15-day revocation
period. If the Executive chooses to deliver




--------------------------------------------------------------------------------




his revocation by mail, the revocation must be (a) postmarked within the 15-day
revocation period; (b) properly addressed to ____________ at the address
provided above; and (c) sent by certified mail return receipt requested. If the
Executive does not so revoke this Agreement, this Agreement will become a
binding agreement between the Executive and the Company upon the expiration of
the 15-day revocation period (the “Effective Date”). The Executive understands
and agrees that by entering into this Agreement he is waiving any and all rights
or claims he might have under the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act, through the date of
signature and that he has received consideration beyond that to which he was
previously entitled.


12.Voluntary Assent. The Executive affirms that no other promises or agreements
of any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Agreement, and that he fully understands the meaning and
intent of this Agreement. The Executive states and represents that he has had an
opportunity to discuss fully and review the terms of this Agreement with an
attorney. The Executive further states and represents that he has carefully read
this Agreement, understands the contents herein and therein, freely and
voluntarily assents to all of the terms and conditions hereof and thereof, and
signs his name of his own free act.


13.Validity. Should any provision of this Agreement be declared or be determined
by any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and the
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement. Notwithstanding the foregoing, if the Executive's release and
waiver pursuant to Section 3 of this Agreement is found to be unenforceable, the
Executive agrees that he will either sign a valid release and waiver of claims
in favor of the Releasees, as drafted by the Company, or promptly return the
separation benefits he received.


14.Governing Law and Arbitration. This Agreement shall be interpreted and
construed by the laws of the State of Minnesota, without regard to conflict of
laws provisions. The Parties agree that any controversy or claim arising out of
or relating to this Agreement or breach thereof, or otherwise arising out of or
relating to the Executive's employment, compensation and benefits with the
Company or the termination thereof, including any claim for discrimination under
any local, state or federal employment discrimination law, and including the
arbitrability of the dispute itself, shall be resolved by arbitration in
accordance with Section 11 of the Employment Agreement. The decision of the
arbitrator shall be final and binding on the Parties, and judgment may be
entered upon the award rendered by the arbitrator in any court having
jurisdiction thereof. Claims for workers' compensation or unemployment
compensation benefits are not covered by this Section __. Also not covered by
this Section __ are claims by the Company or the Executive for temporary
restraining orders, preliminary injunctions or permanent injunctions (“equitable
relief”) in cases in which such equitable relief would be otherwise authorized
by law or pursuant to Section 4 herein. Both the Company and the Executive
expressly waive any right that either has or may have to a jury trial of any
dispute arising out of or in any way related to the Executive's employment with
and/or separation from the Company.


15.Amendment and Waiver. This Agreement shall be binding upon the Parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
Parties hereto. This Agreement is binding upon and shall inure to the benefit of
the Parties and their respective agents, assigns, heirs, executors, successors
and administrators. In the event of the death of the Executive, the severance
benefits under Section 2 shall be paid to the estate or beneficiary of the
Executive. Neither the death nor disability of the Executive shall relieve the
Company of its obligations under this Agreement. No delay or omission by the
Company in exercising any right under this Agreement shall operate as a waiver
of that or any other right. A waiver or consent given by the Company on any one
occasion shall be effective only in that instance and shall not be construed as
a bar to or waiver of any right on any other occasion.


16.Tax Provision. In connection with the separation benefits provided to the
Executive pursuant to this Agreement, the Company will withhold and remit to the
tax authorities the amounts required under applicable law, and the Executive
shall be responsible for all applicable taxes with respect to such separation
benefits under applicable law. The provisions of Section 16 of the Employment
Agreement shall govern all payments and benefits provided under this Agreement.
The Executive acknowledges that he is not relying upon the advice or
representation of the Company with respect to the tax treatment of any of the
separation benefits set forth above.


17.Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.


18.Entire Agreement. This Agreement contains and constitutes the complete
agreement between the Parties hereto with respect to the Executive's employment
with and separation from the Company and the settlement of claims against the
Company and cancels all previous oral and written negotiations, agreements and
commitments in connection therewith.






--------------------------------------------------------------------------------




IN WITNESS HEREOF, the Parties have executed this Agreement as of the dates
indicated below.
Dated:
 
20
 
 
 
 
 
 
 
 
Hubert Joly
 
 
 
 
 
Best Buy Co., Inc.
 
 
 
 
 
 
Dated:
 
20
 
 
By:
 
 
 
 
 
Sharon McCollam









